Citation Nr: 1760979	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to increased ratings for residual fragment wound right upper thigh with loss of tissue and atrophy, rated as 20 percent disabling prior to March 13, 2006, and 30 percent disabling therefrom.

2.  Entitlement to an increased rating for residuals of shell fragment wound, right foot, rated as noncompensable prior to March 13, 2006, and 10 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded these matters in May 2013.  In February 2016, the Board issued a decision denying the issues on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued an Order granting a Joint Motion for Remand (JMR) and remanding the appeal for action consistent with the terms of the JMR.  In March 2017, the Board remanded the appeal for further evidentiary development.  The appeal is now before the Board for further consideration.

In the September 2006 rating decision, the RO increased the Veteran's rating for the service-connected fragment wounds of the right foot from noncompensable to 10 percent, effective from March 13, 2006, the date of the Veteran's claim for an increased rating.  Additionally, in an October 2017 rating decision, the RO increased the Veteran's rating for the service-connected fragment wound of the right upper thigh to 30 percent, effective March 13, 2006.  As those increases do not represent the maximum benefit for those disabilities, the Veteran's appeal was not abrogated, and the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, as the claim was received on March 13, 2006, the rating period for that appeal is from March 13, 2005, one year prior to the date of receipt of the Veteran's claim for increased ratings.  38 C.F.R. § 3.400(o)(2) (2017).  Accordingly, staged ratings have been established, and the issues before the Board are as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded because the Board's March 2017 remand directives were not substantially completed.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Specifically, the March 2017 remand directed the AOJ to provide the Veteran a VA examination as to his service-connected fragment wounds of the right upper thigh and right foot, but the AOJ obtained only an addendum opinion in April 2017.  The addendum opinion does not provide the information as to the current nature and severity of the disabilities that an in-person examination would provide.  Therefore, the addendum opinion does not substantially complete the March 2017 remand directive to provide the Veteran another VA examination as to his service-connected fragment wounds of the right upper thigh and right foot.

Furthermore, the April 2017 addendum opinion does not provide all of the information requested in the March 2017 remand directives.  In regard to the service-connected fragment wound of the right upper thigh, the March 2017 remand asked that the examiner clarify her statement in a September 2013 opinion that muscle groups other than muscle group XV were affected to a "mild" degree; determine whether muscle group XIII or XVII was affected and, if not, address the evidence showing a history of debridement of the hamstring abductors and the Veteran's reports of symptoms in portions of the right upper thigh other than muscle group XV; and describe the cardinal signs of the service-connected right upper thigh muscle injury.  Although the examiner noted in the April 2017 addendum opinion that muscle groups XIII and XVII were not affected and addressed the evidence of debridement of the hamstring and abductors, she did not explain what she meant by her earlier statement that muscle groups other than muscle group XV were affected to a "mild" degree.  In addition, because no in-person examination was conducted, she was unable to comment on the current cardinal signs of the service-connected right upper thigh muscle injury.

In regard to the service-connected fragment wound of the right foot, the March 2017 remand asked that the examiner clarify which muscles of muscle group X are affected; clarify her statement in the September 2013 opinion that the disability affects all of the muscles of the foot "in some way", and specifically comment as to whether muscle group XI or XII is affected; and describe the cardinal signs of the service-connected right foot muscle injury.  Although the examiner noted in the April 2017 addendum opinion that muscle groups XI and XII are not affected and explained what was meant by her earlier statement that the disability affects all of the muscles of the foot "in some way", she did not specify which muscle of muscle group X are affected by the service-connected disability.

As such, the appeal must be remanded so that the March 2017 Board remand directives may substantially be completed.  See 38 U.S.C. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with the VA clinician who conducted the April 2012 VA examination and provided the September 2013 and April 2017 VA addendum opinions or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion.

The examiner is asked to clarify the statement in the September 2013 VA addendum opinion indicating that muscle groups other than muscle group XV are affected to a "mild" degree.  In so doing, the examiner must specify what other muscle groups are affected and must indicate to which of the following classifications "mild" most closely corresponds: slight, moderate, moderately severe, and severe, as described in 38 C.F.R. § 4.56(d) (2017).  This clarification is necessary because ratings for muscle injuries are rated based on their severity, with classifications of slight, moderate, moderately severe, and severe.  The term "mild" does not clearly correspond to any particular one of those classifications and therefore is not adequate for rating purposes.

Based on the examination, the examiner should specify the cardinal signs and symptoms of muscle disability attributable to the Veteran's service-connected fragment wounds of the right upper thigh and right foot for each muscle group affected.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The examiner must also provide a separate discussion identifying the muscles affected in muscle group X, i.e., plantar muscles, dorsal muscles, or both.  This discussion is necessary because muscle group X may be rated based on involvement of the plantar muscles, the dorsal muscles, or both.  See 38 C.F.R. § 4.73, Diagnostic Code 5310.  If both the plantar and dorsal muscles are disabled to a compensable degree, then a higher rating may be warranted for the service-connected fragment wound of the right foot.  See 38 C.F.R. § 4.55.

For each muscle group affected by the service-connected fragment wound of the right upper thigh and by the service-connected fragment wound of the right foot, the examiner should classify the level of disability as slight, moderate, moderately severe, or severe, as described in 38 C.F.R. § 4.56(d).

The examiner should identify any scars associated with the Veteran's service-connected fragment wounds of the right upper thigh and the right foot.  For each scar, the examiner should provide measurements and describe all scarring characteristics, to include whether the scar is painful on examination and/or whether the scar results in functional impairment of the part affected.

The examiner must indicate that the record was reviewed.  The examiner must provide an appropriate rationale for any opinion provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).


